DETAILED ACTION
Claims 1, 4-8, 16, 17, 21-26 and 52 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A in the reply filed on 5/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29, 32, 33 and 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8, 16, 17, 21-26 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Jain (US 11123420) and Randolph (US 10751408) and Lueckel et al. (Pharm. Dev. And Tech.,1998). All references have been cited by the attached form 892.
The claims are directed to (in part): an immunogenic composition comprising: 
A) one or more live attenuated DEN viruses;
B) sucrose in an amount of about 3 to 6% (w/v); and,
C) glycine in an amount of about 3 to 6% (w/v);
Wherein the composition is freeze-dried and the reconstituted composition preserves the desired characteristics of a virus, including virus viability, immunogenicity and stability; see claim 1. 
Jain teaches compositions comprising live attenuated recombinant tetravalent dengue vaccines, wherein the live attenuated dengue virus is generated from delta 30 and delta 31 deleted strains; see col. 1, lines 6+. The inventor also describes stabilized, freeze-dried live attenuated compositions of dengue viruses; see col. 1, lines 15+; see instant claims 1, 4, 5 and 16. See col. 7, lines 30+ to col. 12 for teaching that the dengue virus in one embodiment is a chimeric virus comprising a first nucleotide sequence encoding at least one structural protein from a first dengue virus and a second nucleotide sequence encoding non-structural protein from a second dengue virus and containing a common nucleotide deletion in the 3’ untranslated region; see instant claims 6 and 7. See col. 13, lines 60+ for teaching that the dengue strains have a phenotype which is temperature sensitive in Vero cells or the human liver cell line HuH-7; see claim 8. See col. 18, lines 6+ for teaching using WFI for the formulation of vaccine and adjusting the pH to about 7.0; see instant claim 17. Col. 14, lines 48+ for teaching that the dengue virus is present at a dose of not less than 3.0 log10 PFU per 0.5 ml; see claim 21. Also see col. 14, lines 27+ which describe the recombinant dengue viruses of claims 22-26. See col. 16, lines 40+ which provides a kit comprising a first container containing a stabilized composition and a second container containing an aqueous solution for the reconstitution of the vaccine; see claim 52. See col. 13, lines 35+ for describing the use of a sugar stabilizer, including sucrose.
Jain does not explicitly teach a composition comprising glycine; see all claims.
Randolph describe compositions and methods for making and using thermostable immunogenic formulations as vaccines, including a live, attenuated dengue virus; see title and col. 2, lines 41+. See col. 2, lines 61+ for teaching the use of at least one glass-forming agent, including sucrose and glycine. See col. 8, lines 19+ for teaching that methods of dehydration and formulation parameters may be optimized in order to control nucleation, glass transition temperatures, and other material properties of the immunogenic agent-containing glassy microparticles. 
Lueckel teaches formulations comprising sugars with amino acids and the influence of concentration ratio on the properties of the freeze-concentrate and the lyophilizate; see whole document, including title. See abstract for teaching that the addition of increasing amounts of glycine to sucrose solution caused a progressive depression of the T’g. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings above and prepare a tetravalent dengue formulation comprising sucrose as a sugar stabilizer as taught by Jain and Randolph and further add glycine to the formulation. One would have been motivated to do so in order to optimize the formulation for lyophilization by depressing the T’g value, given Lueckel teaches that the addition of increasing amounts of glycine to sucrose solution caused a progressive depression of the T’g.
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the % of sucrose and glycine and the PFU for each dengue virus in a composition. One would have been motivated to do so for the advantage of successfully lyophilizing the composition.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the cited art; e.g. using a sugar stabilizer in a formulation for lyophilization, including sucrose, both sucrose and glycine are known glass-forming agents, preparing a tetravalent dengue composition as claimed is known in the prior art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648